DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/26/2022 has been entered. Claims 1 and 14 have been amended. Claim 3 has been cancelled. Claims 1-2 and 4-20 are pending. Applicants amendment to the claims have overcome 112(b) rejection previously set forth in the Non-Final Rejection mailed 04/26/2022.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-2, 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tochiki (US 2018/0056721 A1), in view of Smith et al. (US 3,024,828 – of record), in view of Ichiryu (US 2017/0274707 A1 – of record). 
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125. Therefore,
 Regarding claims 1-2, 19-20, Tochiki discloses a motorcycle tire 1. The motorcycle tire being configured to have a toroidal carcass 6, and a tread reinforcing layer 7 arranged outside the carcass in a tire radial direction and inside of a tread portion 2. 
The tread reinforcing layer includes a helically wound strip 10 – (construed as a ply reinforcing portion in which belt-shaped plies are wound), and each of the belt-shaped plies is formed by parallel reinforcing cords 11 coated with topping rubber 12 – (construed as at least one reinforcing cord covered with a topping rubber).
The helically wound strip ply reinforcing portion includes a first strip to form a first halved reinforcing layer – (construed as a plurality of first inclined portions, in which the belt shaped plies are inclined to one side with respect to a tire circumferential direction), and a second strip to form a second halved reinforcing layer – (construed as plurality of second inclined portions, in which the belt-shaped plies are inclined to a side opposite to the plurality of the first inclined portions with respect to the tire circumferential direction).
As depicted in Fig. 1 the side edges of the strips do not touch each other – (corresponds to the plurality of the first inclined portions is arranged such that side edges thereof are not in contact with each other, the plurality of the second inclined portions is arranged such that side edges thereof are not in contact with each other).
And the inclination angle with respect to the tire axial direction, of the profile of the tread reinforcing layer 7 becomes larger toward the tread edge 2t than the tire equator C due to the curvature. This is equivalent to the laying angle continuously decreasing from the equatorial plane towards the shoulder of the tire and thus corresponds to – (in each of the first inclined portions and the second inclined portions, an angle thereof with respect to the tire circumferential direction continuously decreases from an inner side in a tire axial direction to an outer side in the tire axial direction).
Tochiki does not explicitly disclose: the ply reinforcing portion includes a lattice-shaped portion in which the plurality of the first inclined portions and the plurality of the second inclined portions intersect with each other so as to have space portions between them; or the tread width is a distance between tread edges in the tire axial direction and is a maximum width of the motorcycle tire, and each of the angles between the tire circumferential direction and each of the first inclined portions and the second inclined portions at axially innermost points thereof is 10° or more and 20° or less.
Ichiryu discloses a pneumatic tire suitable for excellent in high speed stability and turning ability, see abstract. The tire is configured to have a first band body 38 provided in a center portion C – (construed as arranged on a tire equator) of the band that is helically wound in the circumferential direction of the tire - (construed as spirally wound and formed by the belt-shaped plies wound spirally in the tire circumferential direction), and having on either side shoulder portions S, belt-shaped second band bodies 44 formed in a mesh shape – (construed as a lattice-shaped portion in which the plurality of the first inclined portions and the plurality of the second inclined portions intersect with each other so as to have space portions between them; and the tread width is a distance between tread edges in the tire axial direction and is a maximum width of the motorcycle tire). Ichiryu further discloses such a configuration suppresses deformation of the tread during high-speed traveling, see [0077], Fig. 1.
Smith discloses a pneumatic tire to include reinforcements thereof suitable for use with high speed running characteristics. One of ordinary skill in the art would readily consider a motorcycle tire as a tire capable of running at high speeds and appreciate Smith for its disclosure. The pneumatic tire is configured to have: a band – (construed as a tread reinforcing layer) arranged outside the carcass in a tire radial direction and inside of a tread portion, see Col 1 lines 18-60. The band/tread reinforcing layer is formed of a rubberized filamentary material progressively wound obliquely in a sinusoidal nature and made up of parallel lengths of filaments, see Col 4 lines 28-33 and claim 1. Smith further discloses after vulcanization the final angles are between 12° - 14°, see Col 3 lines 33-34, which meets the claimed angles of between 3° - 15° and between 10° - 20°. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II); and wherein the intersection portions are not provided on a tire equator, see Fig. 4.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the reinforcing layer of Tochiki in the claimed manner as reasonably suggested by Ichiryu and Smith to provide the tire with a means for suppressing deformation of the tread during high-speed traveling, providing high resistance to wear, and improved high speed running characteristics as disclosed by Ichiryu and Smith. 
Regarding claim 4, modified Tochiki further discloses the space portions are arranged in the tire axial direction, and the space portions arranged on the axially outer side have axial lengths smaller than those of the space portions arranged on the axially inner side; and wherein each of the inclined portions are formed in a sinusoidal nature – (construed as an arc shape), see Smith Fig. 4.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Point symmetry on and crossing the tire equator )][AltContent: arrow][AltContent: textbox (Connecting portions )]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



Regarding claims 5-9, 15-18 modified Tochiki further discloses the ply reinforcing portion is provided at an axially outer end thereof with a plurality of connecting portions each in which the first inclined portion and the second inclined portion are connected; and wherein each of the first inclined portions and the second inclined portions crosses a tire equator; and wherein each of the first inclined portions and the second inclined portions is point symmetric on the tire equator; and each of the connecting portions connects a respective one of the first inclined portions and a respective one of the second inclined portions so as to form a single arc having a same radius of curvature, see Smith Fig. 4. 
As to the claimed arc shape: modified Tochiki does not explicitly disclose the claimed arc shape and line-symmetry. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the reinforcing layer in the claimed manner, since a change in shape is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. Further, one would have been motivated to select the continuous convex axially outward arc shape as the prior art explicitly discloses the shape is sinusoidal which is easily envisioned as an elongated “S” which meets the claimed shape characteristics, see MPEP 2144.04
Regarding claims 10, 12-14, as previously discussed, modified Tochiki further discloses the final angle of the band/belt-shaped plies are 12°-14° and thus are not provided with a portion in which the angle with respect to the tire circumferential direction is continuously zero degrees in the tire circumferential direction; and wherein in each of the first inclined portions and the second inclined portions, the angle changes continuously from a tire equator to an end thereof on a side of a tread edge, see Smith Fig. 4 above; and wherein the reinforcing cord is made of steel or aramid – (construed as organic fiber), see Tochiki [0057].
Regarding claim 11, modified Tochiki further discloses its reinforcing layer application is a “full width” application, see Tochiki Fig. 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749